DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 January 2021 has been entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The information disclosure statement filed 16 June 2020 (as it relates to the recited Japanese patent Ref # DW) fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered regarding reference # DW.  In arguendo, the Examiner will not consider information he cannot deem relevant to the currently claimed invention; consistent with MPEP 609.05(b), because he cannot reasonably consider this reference “in the same manner as consideration is indicated for information submitted in English”.  Simply put, the Examiner cannot determine whether this reference contains 102 art, or not, especially when this Japanese patent contains no English title, no English Abstract, no English Figures or relevant sequences that the Examiner can decipher.  Nonetheless, no “concise duplicative citations are removed before publication of any allowed application.

The rejection of claims 41 & 42 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, is withdrawn due to the amendment of these claims.

Applicant's arguments filed 1/29/21 and 12/01/20 have been fully considered but they are not persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-5, 7-9, 11, 12, 16-18, 23-30 & 39-42 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint This is a new matter and written description rejection.
Applicant argues on pages 2-5 of the response what pp#s [0385], [0390], [0396], [0402]-0403], [0408]-[0409], [0417], [0424], [0437], [0445]-[0460], [0467], [0476]-[0477], [0482], [0527]-[0528], [0536]-[0537], & [0545]-[0546] describe.  However, in contrast to Applicant’s arguments, none of these passages contemplate the broader recitation of “up to 72 hours to form cell aggregates…”.  Therefore, Applicant’s arguments are not persuasive, because proper basis still has not been established by Applicant, which alternatively broadens what pp# [0401] previously contemplated, as already made of record.
For example, Applicant’s referral to pp# [0141] for describing “preferably within about 72 hr…” does not establish proper contemplation for broadening this disclosure to “up to 72 hours…”, which includes any time point before 72 hours, and not any time point of “within about 72 hrs…”.  Moreover, Applicant should not ignore what pp# [0385] actually states, which is “[i]n one day, up to 2 days…” in their truncation indicated as (ii) on page 3 of the response.  In other words, “up to 72 hours…” broadens the 24hr (“one day”) lower limit actually described in pp# [0385].  Thus, Applicant’s arguments on this point are not persuasive. 
In summary, no proper antecedent basis nor conception commensurate in scope with that described in the specification at the time of filing the instant application exists for the new claim limitations recited within step (2) of base claim 1 “for up to 72 hours to form a cell aggregate…”; thereby, constituting new matter.   It should be noted that proper basis for the new amendment to step (3) has been established.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Thursday from 9:00 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Stucker, can be reached on (571) 272-0911 The fax phone number for this Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 844-217-9197 (toll-free).

/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        March 10, 2021